                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TROY ADAM SHADE,                        :      CIVIL NO. 1:18-CV-1429
                                        :
             Plaintiff                  :      (Chief Judge Conner)
                                        :
      v.                                :
                                        :
STANLEY STANISH, et al.,                :
                                        :
             Defendants                 :

                                       ORDER

      AND NOW, this 21st day of February, 2020, upon consideration of the motion

(Doc. 44) to dismiss filed by the medical defendants, and the motion (Doc. 52) to

dismiss or, in the alternative, for summary judgment filed by the corrections

defendants, and for the reasons set forth in the court’s memorandum of the same

date, it is hereby ORDERED that:

      1.     The medical defendants’ motion (Doc. 44) to dismiss is GRANTED.

      2.     The corrections defendants’ motion (Doc. 52) to dismiss is GRANTED.

      3.     The complaint and supplement (Docs. 1, 6) are DISMISSED.

      4.     Plaintiff is granted twenty (20) days from the date of this order to file a
             proposed amended complaint to cure the deficiencies with respect to
             the Eighth Amendment claim, First Amendment claim, and Monell
             claim. Failure to timely file a proposed amended complaint will result
             in the dismissal of this action without further notice of court.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
